F Case 3:17-cr-30192-JBM Document 143 Filed 08/08/19 Page1of6 Page ID #409

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, )

Plaintiff,

vs. 5 No.  17CR30192-JBM-002
MICHAEL AUSTIN SEWARD,

Defendant.

STIPULATION OF FACTS

Comes now Steven D. Weinhoeft, United States Attorney for the Southern District of
Illinois through Scott A. Verseman, Assistant U.S. Attorney for this District and herewith enter
into the following Stipulation of Facts with the Defendant, Michael Austin Seward, represented
by his attorney, Michael D. Walsh, pertaining to the conduct of the Defendant charged in the
information in this case and the relevant conduct of the defendant within the scope of U.S.S.G. §
1B1.3.

1. Beginning on or about November 12, 2013, and continuing until on or about June
29, 2016, Defendant owned and operated a Florida corporation known as Client Care Experts,
LLC, formerly known as First Choice Tech Support, LLC (“Client Care/First Choice”). Client
Care/First Choice was located at 2637 East Atlantic Boulevard, #139, Pompano Beach, Florida,
and 3301 Quantum Boulevard, Suite 201, Boynton Beach, Florida.

2. During the time he owned and operated Client Care/First Choice, Defendant
knowingly and willfully conspired with the other owners, managers, and employees of Client
Care/First Choice to commit an offense against the United States, namely to devise and participate
in a scheme and artifice to defraud and to obtain money and property by means of false and

fraudulent pretenses, representations and promises, and for the purpose of executing the scheme,
!
¥

Case 3:17-cr-30192-JBM Document 143 Filed 08/08/19 Page 2 0f6 Page ID #410

and attempting to do so, knowingly to cause telephone calls, internet communications, credit card
transactions, electronic fund transfers, and other signals to be transmitted in interstate and foreign
commerce by means of wire and radio communication, including interstate wire communications
between employees of Client Care/First Choice in southern Florida and consumers located in the
Southern District of Illinois.

3. Client Care/First Choice was a Tech Support scam which defrauded thousands of
consumers throughout the United States.

4, Defendant, the other owners, and the managers of Client Care/First Choice
purchased internet advertisements that were known as pop-ups. These pop-ups appeared without
warning on consumers’ computer screens as they were browsing or searching the internet.

5. The pop-ups falsely informed the consumers that a serious problem had been
detected with their computers. Frequently, the pop-ups falsely informed the consumers that viruses
or malware had been detected. The pop-ups also frequently falsely told the consumers that they
were at risk of losing all of the data and information stored on their computers.

6. The pop-ups sometimes froze the browsers of the computers they appeared upon.
As a result, the consumers were sometimes unable to exit the pop-ups without shutting down or
re-booting their computers.

7. The pop-ups instructed the consumers not to shut down or re-boot their computers.
Instead of shutting down or re-booting, the pop-ups instructed the consumers to call a telephone
number which appeared in the pop-ups.

8. When consumers called the telephone number listed on the pop-ups, their calls were
routed to Client Care/First Choice. With the Defendant’s knowledge and approval, the Client

Care/First Choice salespersons who answered the calls identified themselves as Level One
i

v

Case 3:17-cr-30192-JBM Document 143 Filed 08/08/19 Page 30f6 Page ID #411

Diagnostic Technicians. The salespersons then offered to help the consumers with the problems
they were purportedly having with their computers.

9. In speaking with the consumers, the sales agents of Client Care/First Choice
followed a script. Defendant was aware of and approved this script. The script was used to deceive
the consumers into believing that there were serious problems with their computers, that they were
in danger of losing all of their data and information, and that their computer problems could be
solved by purchasing the services and products offered by Client Care/First Choice.

10. As part of the sales process, the salespersons convinced the consumers to allow
Client Care/First Choice to gain remote access to their computers.

ll. After gaining access to the consumers’ computers, the salespersons looked through
the consumers’ computer systems and commented upon what they saw. Frequently, the
salespersons commented on routine computer functions and processes and falsely stated that those
functions and processes were evidence of problems. In addition, the salespersons often falsely
stated that the pop-ups which appeared on the consumers’ screens were evidence of problems with
their computers.

12. The salespersons also ran a program known as Webroot System Analyzer
(“Webroot”) on the consumers’ computers. Webroot was designed to scan computer systems and
identify problems. Webroot gave each computer a mathematical score to reflect the health of the
computer, with a score of 100 reflecting a fully healthy computer.

13. Regardless of the Webroot score, the script required the salespersons to convince
the consumers that they had problems with their computers and that they needed to purchase the

services and products offered by Client Care/First Choice.
\

¥

Case 3:17-cr-30192-JBM Document 143 Filed 08/08/19 Page 4of6 Page ID #412

14. ‘In order to convince the consumers to purchase the Client Care/First Choice
services and products, the salespersons employed something known as the “Best Buy pitch.”
Under this pitch, the salespersons asked the consumers if they were located near a Best Buy or
similar store. The sales persons then told the consumers that they could have their computers fixed
at Best Buy or a similar store, but Best Buy or the similar store would take much longer, and charge
them much more, than Client Care/First Choice. The Best Buy pitch was designed to make the
consumers trust the salespersons, and to cause the consumers to believe that Client Care/First
Choice was the best, quickest, cheapest, and most convenient way to have their purported computer
problems resolved.

15. Throughout the calls, the salespersons concealed from the consumers the fact that
if they just shut down or re-booted their computers, the pop-ups would go away and their
computers would return to normal functioning. The salespersons also concealed from the
consumers that Client Care/First Choice had caused the pop-ups which froze the consumers’
computer screens.

16. | At the conclusion of the calls, the salespersons first sold the consumers a service
known as a system “tune-up.” The price for the system tune-up was typically $250. The
salespersons also sold the consumers anti-virus protection software. The price for the anti-virus
protection software was typically $400. If the consumers stated that they were unable to afford
these prices, the salespersons offered various discounts, such as senior discounts and military
discounts.

17. Client Care/First Choice paid the salespersons a commission for each sale they

made,
8 Case 3:17-cr-30192-JBM Document 143. Filed 08/08/19 Page 50f6 Page ID #413

18. From at least October 14, 2015, and continuing through at least December 9, 2016,
the defendants operated a second call room, located in the country of Costa Rica, that was known
as ABC Repair Tech. ABC Repair Tech was operated in the same manner as Client Care/First
Choice. Calls to ABC Repair Tech were generated through pop-ups which froze consumers’
computer browsers. These pop-ups contained false and misleading statements designed to trick
the consumers into believing their computers had serious problems. The pop-ups often directed
the consumers not to shut down their computers, but to call a telephone number shown on their
computer screens. When consumers called this number, their calls were directed to ABC Repair
Tech salespersons. Using the script provided by defendants, these salespersons then attempted to
trick the consumers into believing that their computers had serious problems so that they would
purchase a computer tune-up and anti-virus protection software from ABC Repair Tech.

19. During their periods of operation, Client Care/First Choice and ABC Repair Tech
victimized at least fifty-seven individuals who were located within the Southern District of IIlinois.

20. As one of the owners and operators of the businesses, Defendant admits he
knowingly and intentionally caused the customers of Client Care/First Choice and ABC Repair
Tech to be deceived and defrauded through the means described in the preceding paragraphs.

21. During the time period that Defendant owned and operated the companies, Client
Care/First Choice made sales totaling $25,721,034.87 and ABC Repair Tech made sales totaling
and ABC Repair Tech made sales totaling $3,187,432.70.

22. As Defendant knew, Client Care/First Choice employees caused interstate wire
communications to take place in furtherance of the conspiracy and scheme to defraud, including
telephone calls, internet communications, and other signals between southern Florida and

consumers located throughout the United States, including the Southern District of Illinois.
Case 3:17-cr-30192-JBM Document 143 Filed 08/08/19 Page 6of6 Page ID #414

23. | The conspiracy was conducted in connection with telemarketing and victimized ten

or more persons over the age of 55.

All in violation of Title 18, United States Code, Section 1349.

SO STIPULATED:

STEVEN D. WEINHOEFT
United States Attorney

WA dx Vee

MICHAELCAUSTIN SEWARD SCOTT A. VERSEMAN

Defendant Assistant United States Attorney

ZZ

MICHAEL D. WALSH

Attorney for Defendant

Date: g/#/4 Date: aspect S$, 20:9

 
